[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 18, 2009
                               No. 08-14481                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 06-00483-CR-1-WSD-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ANTHONY G. CHRISTOU,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                (June 18, 2009)

Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Anthony Christou appeals his convictions for wire fraud, under 18 U.S.C.
§ 1343, and money laundering, under 18 U.S.C. § 1957(j). He makes three

contentions. First, he contends that the district court abused its discretion by

excluding a chart prepared by his accountant that showed the annualized rates of

the relevant short-term loans he made. Second, he contends that the court erred in

its jury instruction regarding “good faith” as a defense to fraud. Third, he

contends that the court erred by not instructing the jury that fraud requires proof

that he intended to create a scheme reasonably calculated to deceive persons of

ordinary prudence and comprehension.

                                           I.

      Christou’s convictions are based on misrepresentations that he made

regarding short-term loans he received from several investors. Nine of those

investors testified at trial. They testified that they loaned money to Christou based

on his representation that it would be used to finance “bridge loans” with several

“high net worth individuals” he knew. Christou told the investors that those high-

net-worth individuals wanted the bridge loans in order to make improvements to

newly purchased homes while they were in the process of selling their old homes.

In return, Christou gave each investor a promissory note that detailed the terms of

the loan, including the time frame and the interest rate. The terms varied, but in

general the loans were short term—for several weeks or a few months—and the



                                           2
annualized rate of return appeared lucrative, ranging from 80% to 162%. Christou

paid out the interest on the loans, but when the principal came due, he encouraged

the investors to “roll over” the principal into another loan.

      Christou never made any bridge loans to anyone. Nor did he ever intend to.

Instead, he ran a Ponzi scheme, using the money from new investors to cover the

interest payments due to earlier ones—in his words “[b]orrowing from Peter to pay

Paul.” Christou also used the loans to pay off his debts at several casinos

throughout the United States.

      By 2006, the scheme became unsustainable. Christou stopped making

interest payments on the loans, informed his investors that he could not repay the

principal, and filed for bankruptcy. In his bankruptcy petition, Christou listed $35

million in unsecured claims against him, and a majority of those claims involved

the promissory notes related to his Ponzi scheme.

                                           II.

                                           A.

      Christou sought to introduce at trial a chart that extrapolated the annualized

interest rates for the short-term loans he received. The district court excluded the

chart. We review a district court’s evidentiary rulings only for abuse of discretion.

United States v. Dohan, 508 F.3d 989, 993 (11th Cir. 2007).



                                           3
      Christou argues that the chart was relevant because it helped demonstrate

that the investors knew the loans were risky based on the high annualized interest

rates. Relevant evidence may be excluded, however, if it would be a waste of time

or would be cumulative. See Fed. R. Evid. 403; Dohan, 508 F.3d at 991. In Dohan

the defendant sought to introduce a chart that compared his relative profits from a

Ponzi scheme to those of a co-conspirator. Id. at 991. We held that the district

court did not abuse its discretion in excluding the chart under Rule 403, concluding

that “[d]efense counsel was free to compare the relative profits in his closing

argument based on other admitted evidence, without the benefit of the excluded

chart.” Id. at 993

      The same rationale applies here. The terms of the loans at issue, including

the high interest rates, were all in evidence. Christou was free to argue to the jury

that those high interest rates demonstrated to the investors that the loans were

risky. He was free to argue that the investors gave him the money because of the

promise of huge returns and not because of any misrepresentations or fraud.

Further, the witnesses’ testimony about those rates was not so voluminous as to

require a chart to summarize it. See Fed. R. Evid. 1006. Christou’s counsel could

rely on the admitted evidence and had no need for the chart in order to present his

defense. The chart would have been cumulative evidence. The district court did



                                           4
not abuse its discretion by excluding it.

                                            B.

      Christou next contends that the district court erred in its jury instruction

regarding good faith as a defense to fraud. The district court chose to use only the

first paragraph of this circuit’s pattern instruction on good faith. Christou argues

that the district court was required to include all three paragraphs.

      Because Christou failed to object to the district court’s instruction, our

review is for plain error only. See United States v. Sirang, 70 F.3d 588, 594 (11th

Cir. 1995). To demonstrate plain error, a defendant “must show that: (1) an error

occurred; (2) the error was plain; (3) it affected his substantial rights; and (4) it

seriously affected the fairness of the judicial proceedings.” United States v.

Gresham, 325 F.3d 1262, 1265 (11th Cir. 2003).

      Christou has not established plain error because there was no error at all.

The omitted paragraphs of the pattern jury instruction concern honest mistakes in

judgment and mere careless errors and state that those circumstances do not

constitute fraudulent intent. Christou was not entitled to that instruction because it

is undisputed that he never intended to make the bridge loans. He did not make an

honest mistake when he said he would use the money for bridge loans and then

used it instead to pay his personal debts and fuel a Ponzi scheme. The district



                                            5
court’s instruction accurately expressed the applicable law and stated that the

government had the burden to establish beyond a reasonable doubt that Christou

acted with specific intent to defraud. The jury instruction properly guided the jury

in its deliberations. See United States v. Puche, 350 F.3d 1137, 1148 (11th Cir.

2003).

                                            C.

         Christou’s final contention also involves the jury instructions. He contends

that the district court erred in not instructing the jury that the government was

required to prove beyond a reasonable doubt that he intended to create a scheme

reasonably calculated to deceive persons of ordinary prudence and comprehension.

Because he also failed to raise this objection at trial, we again review only for plain

error. See Sirang, 70 F.3d at 594.

         Christou argues that the district court’s instruction ran afoul of United States

v. Brown, 79 F.3d 1550 (11th Cir. 1996), which held that mail fraud requires a

scheme reasonably calculated to deceive persons of ordinary prudence. That

argument is derailed at the station because Brown, to the extent it would apply, is

no longer good law in this circuit. See United States v. Svete, 556 F.3d 1157 (11th

Cir. 2009) (en banc) (overruling Brown and holding that the offense of mail fraud

does not require proof of a scheme calculated to deceive a person of ordinary



                                             6
prudence).

      AFFIRMED.




                  7